Case 3:19-cv-00955-TAD-KDM Document 23 Filed 07/29/21 Page 1 of 1 PageID #: 248




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                 MONROE DIVISION

 STEVE E. BODINE                                       CIVIL ACTION NO. 19-0955

                                                       SECTION P
 VS.
                                                       JUDGE TERRY A. DOUGHTY

 STATE OF LOUISIANA                                    MAG. JUDGE KAYLA D. MCCLUSKY


                                          JUDGMENT

         The Report and Recommendation of the Magistrate Judge having been considered, no

 objections thereto having been filed, and finding that same is supported by the law and the record

 in this matter,

         IT IS ORDERED, ADJUDGED, AND DECREED that Petitioner Steve E. Bodine’s

 claim that his appellate counsel failed to communicate with him and failed to review the entire

 record is DISMISSED WITH PREJUDICE.

         MONROE, LOUISIANA, this 29th day of July, 2021.




                                                   ______________________________________
                                                   TERRY A. DOUGHTY
                                                   UNITED STATES DISTRICT JUDGE
